        Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRUSTEES OF THE NATIONAL ELEVATOR        :
INDUSTRY PENSION FUND                    :
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
TRUSTEES OF THE NATIONAL ELEVATOR        :
INDUSTRY HEALTH BENEFIT FUND             :
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
TRUSTEES OF THE NATIONAL ELEVATOR        :
INDUSTRY EDUCATIONAL PROGRAM             :
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
TRUSTEES OF THE ELEVATOR INDUSTRY        :     COMPLAINT
WORK PRESERVATION FUND                   :     CIVIL ACTION NO.
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
             and                         :
                                         :
TRUSTEES OF THE ELEVATOR                 :
CONSTRUCTORS ANNUITY AND                 :
401(K) RETIREMENT FUND                   :
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
                          Plaintiffs,    :
                                         :
             v.                          :
                                         :
ROWEN ELEVATOR COMPANY, LLC              :
111 W. 10th Street                       :
Suite 2                                  :
Kansas City, MO 64105                    :
                                         :
             and                         :
                                         :
RONNIE OWENS                             :
8671 N. Windsor Avenue, #1108            :
Kansas City, MO 64151                    :
                                         :
                          Defendants.    :
            Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 2 of 11




        (TO COLLECT AMOUNTS DUE TO BENEFIT FUNDS; FOR BREACH OF A
 COLLECTIVE BARGAINING AGREEMENT; FOR EQUITABLE RELIEF; AND FOR
                   BREACH OF FIDUCIARY DUTY)

                                            Parties

       1.       The National Elevator Industry Pension Fund (“Pension Fund”) is a

multiemployer employee benefit plan as those terms are defined in Sections 3(3) and (37) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37). The Pension

Fund was established and is maintained according to the provisions of its Restated Agreement

and Declaration of Trust. The Pension Fund is administered at 19 Campus Boulevard, Suite 200,

Newtown Square, Pennsylvania 19073-3228. The Trustees are the designated fiduciaries as

defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       2.       The National Elevator Industry Health Benefit Fund (“Health Benefit Fund”) is a

multiemployer employee benefit plan as those terms are defined in Sections 3(3) and (37) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37). The Health

Benefit Fund was established and is maintained according to the provisions of its Restated

Agreement and Declaration of Trust. The Health Benefit Fund is administered at 19 Campus

Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228.           The Trustees are the

designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       3.       The National Elevator Industry Educational Program (“Educational Program”) is a

multiemployer employee benefit plan as those terms are defined in Sections 3(3) and (37) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37). The

Educational Program was established and is maintained according to the provisions of its


                                               2
            Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 3 of 11




Restated Agreement and Declaration of Trust. The Educational Program is administered at 19

Campus Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228. The Trustees are

the designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       4.       The Elevator Industry Work Preservation Fund (“Work Preservation Fund”) is a

labor-management cooperation committee as provided for in Section 302(c)(9) of the Taft-

Hartley Act, 29 U.S.C. § 186(c)(9), and Section 6 of the Labor-Management Cooperation Act of

1978, 29 U.S.C. § 175a.      The Work Preservation Fund was established and is maintained

according to the provisions of its Restated Agreement and Declaration of Trust. The Work

Preservation Fund is administered at 19 Campus Boulevard, Suite 200, Newtown Square,

Pennsylvania 19073-3228.

       5.       The Elevator Constructors Annuity and 401(k) Retirement Fund (“Annuity 401(k)

Fund”) is a multiemployer employee benefit plan as those terms are defined in Sections 3(3) and

(37) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37).

The Annuity 401(k) Fund was established and is maintained according to the provisions of its

Restated Agreement and Declaration of Trust. The Annuity 401(k) Fund is administered at 19

Campus Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228. The Trustees are

the designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       6.       Rowen Elevator (“Rowen Elevator”), is a Missouri business existing under Missouri

laws with offices located at 111 W. 10th Street, Suite 2, Kansas City, MO 64105.

       7.       Rowen Elevator transacts business in Missouri as a contractor or subcontractor in

the elevator industry and at all relevant times herein was an “employer in an industry affecting



                                                3
            Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 4 of 11




commerce” as defined in Sections 3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5),

(9), (11), (12) and (14); and Section 3 of the Multiemployer Pension Plan Amendments Act of

1980, 29 U.S.C. § 1001a.

       8.       At all relevant times, Rowen Elevator was and is signatory and bound to the

Agreements between the International Union of Elevator Constructors, AFL-CIO, and the National

Elevator Bargaining Association (“Collective Bargaining Agreements”) by virtue of its Short Form

Agreement.

       9.       Ronnie Owens, is an officer and owner of Rowen Elevator, and resides at 8671 N.

Windsor Avenue, #1108, Kansas City, MO 64151.

       10.      At all relevant times, Ronnie Owens exercised control and discretion over the

assets of Rowen Elevator, including, but not limited to, decisions regarding the collection of

receivables for Rowen Elevator, the disbursement of payroll to employees, the disbursement of

any payroll deductions authorized by Rowen Elevator’s employees, and the amounts to be paid to

the Plaintiffs. Accordingly, Ronnie Owens is a fiduciary to the Pension Fund, Health Benefit

Fund, Educational Fund, and Annuity 401(k) Fund, as defined in ERISA §3(21)(A), 29 U.S.C.A.

§1002(21)(A).

                                              Jurisdiction

       11.      This Court has jurisdiction of this action under Sections 404, 409, 502 and 515 of

the Employee Retirement Income Security Act of 1974 (as amended) (“ERISA”), 29 U.S.C.

§§1104, 1109, 1132 and 1145, under Sections 301(a) and (c) of the Labor Management Relations

Act (“LMRA”), 29 U.S.C. § 185(a) and (c), and supplemental jurisdiction for any state law claims



                                                 4
          Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 5 of 11




under 28 U.S.C. Section 1367(a). This is an action to enforce an employer’s contractual obligation

to submit monthly contribution reports and payments, and other contributions pursuant to a

Collective Bargaining Agreement, to collect the outstanding contributions and other amounts from

the owner individually, to enjoin the violations of the terms of the employee benefit plans, for

breach of fiduciary duty, and for appropriate equitable relief.

        12.     Venue is proper in this district pursuant to Sections 502(e)(2) of ERISA, 29

U.S.C. § 1132(e), and Sections 301(a) and (c) of the LMRA, 29 U.S.C. § 185(a) and (c), as the

district in which the Employee Benefit Plan Plaintiffs are located and administered.

        13.     This Court has personal jurisdiction over the Defendants pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and Sections 301(a) and (c) of the LMRA, 29 U.S.C.

§ 185(a) and (c).

                                              COUNT I

           (AMOUNTS OWED TO BENEFIT FUND PLAINTIFFS FOR UNPAID
                            CONTRIBUTIONS)

        14.     The Pension Fund, Health Benefit Fund, Educational Program, and Annuity

401(k) Fund (“Benefit Funds” or “Benefit Fund Plaintiffs”) hereby restate and incorporate by

reference the allegations set forth in paragraphs 1 through 13 as if fully set forth in Count I.

        15.     Pursuant to its Collective Bargaining Agreement, Defendant Rowen Elevator agreed

to report and pay to the Benefit Fund Plaintiffs certain sums of money for each hour worked by

Defendant’s employees covered by the Collective Bargaining Agreement.

        16.     Defendant Rowen Elevator employed certain employees covered by the Collective

Bargaining Agreement, but failed to report and pay the amounts when due to the Benefit Funds for


                                                   5
         Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 6 of 11




work performed in August 2018 through and including the present as required by the Short Form

Agreement, Collective Bargaining Agreement, and the Benefit Fund Plaintiffs’ Restated

Agreements and Declarations of Trust.

       17.     The Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust

provide that an employer who fails to pay the amounts required when due shall be obligated to

pay, in addition to the contributions owed, liquidated damages plus interest from the date due

through the date of payment.

       18.     The Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust also

provide for reasonable attorneys’ fees and court costs.

                                             COUNT II

      (AMOUNTS OWED TO THE HEALTH BENEFIT FUND FOR UNREMITTED
          CONTRIBUTIONS DEDUCTED FROM EMPLOYEES WAGES)

       19.     The Health Benefit Fund hereby restates and incorporates by reference the

allegations set forth in paragraphs 1 through 18 of Count I as if fully set forth in Count II.

       20.     Pursuant to its Collective Bargaining Agreement, Defendant Rowen Elevator agreed

to remit to the Health Benefit Fund certain sums of money deducted from the wages of Defendant’s

employees covered by the Collective Bargaining Agreement for each hour worked.

       21.     Defendant Rowen Elevator employed certain employees covered by the Collective

Bargaining Agreement, deducted from the employees’ wages amounts payable to the Health Benefit

Fund, and failed to report and remit the entire amount when due to the Health Benefit Fund during

the months of August 2018 through the present as required by the Collective Bargaining

Agreement and the Health Benefit Fund’s Restated Agreement and Declaration of Trust.


                                                  6
         Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 7 of 11




       22.     The Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust

provide that an employer who fails to pay the amounts required when due shall be obligated to

pay, in addition to the contributions owed, liquidated damages plus interest and/or lost earnings

from the date due through the date of payment.

       23.     The Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust also

provide for reasonable attorneys’ fees and court costs.

                                            COUNT III

                           (OTHER CONTRIBUTION PAYMENTS)

       24.     The Work Preservation Fund hereby restates and incorporates by reference the

allegations set forth in paragraphs 1 through 23 of Counts I and II as if fully set forth in Count III.

       25.     Pursuant to its Collective Bargaining Agreement, Defendant agreed to report and

pay to the Work Preservation Fund certain sums of money for each hour worked by Defendant’s

employees covered by the Collective Bargaining Agreement.

       26.     Defendant employed certain employees covered by the Collective Bargaining

Agreement, but failed to report and pay the entire amounts when due to the Work Preservation

Fund for the months of August 2018 through the present as required by the Collective Bargaining

Agreement.

       27.     The Work Preservation Fund’s Restated Agreement and Declarations of Trust

provides that an employer who fails to pay the amounts required when due shall be obligated to

pay reasonable attorneys’ fees and court costs.




                                                   7
         Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 8 of 11




                                            COUNT IV

                           (REQUEST FOR INJUNCTIVE RELIEF)

       28.     The Benefit Fund Plaintiffs hereby adopt, incorporate and restate in Count IV

paragraphs 1 through 27 of Counts I, II, and III.

       29.     Defendant Rowen Elevator, pursuant to the Collective Bargaining Agreement and

the Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust, agreed to report hours

and make timely contributions to the Plaintiffs in the amounts and on the dates required by the

Collective Bargaining Agreements and Restated Agreements and Declarations of Trust.

       30.     Defendant Rowen Elevator has repeatedly failed to submit timely reports and pay

contributions to the Plaintiff Benefit Funds. Plaintiffs’ counsel has had to pursue payments and

demand payments from the Defendant in order to force the Defendant to pay delinquent

contributions as required by the terms of the Collective Bargaining Agreement and Restated

Agreements and Declarations of Trust.

       31.     Defendant Rowen Elevator’s persistent disregard for the contribution and

reporting obligations constitutes a violation of the terms of ERISA and an employee benefit plan,

and threatens the Plaintiffs, and the Plaintiffs’ participants and beneficiaries, with irreparable

harm if injunctive relief is not granted.

       32.     By virtue of the failure to make timely payments, Defendant Rowen Elevator has

caused the Plaintiffs and their participants to suffer the loss of investment income and incur

additional administrative expenses as well as deprive the Plaintiffs and their participants of the




                                                    8
           Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 9 of 11




ability to determine the amount of contributions owed and credit earned by employees during that

time period.

          33.   The public interest will be served by an issuance of injunctive relief.

                                             COUNT V

                            (FOR BREACH OF FIDUCIARY DUTY)

          34.   The Benefit Fund Plaintiffs hereby adopt, incorporate and restate in Count V

paragraphs 1 through 33 of Counts I, II, III, and IV as if fully set forth in Count V.

          35.   The Defendant Ronnie Owens executed the Short Form Agreement on September

28, 2017, agreeing to be bound to the terms of the Collective Bargaining Agreement and the Benefit

Funds’ Restated Agreements and Declarations of Trust.

          36.   The Defendant Ronnie Owens was and is responsible for creating and operating

Rowen Elevator and determining the total amount of employer contributions to report and pay to

the Benefit Fund Plaintiffs from Rowen Elevator’s assets, and the total amount of contributions

withheld from employees’ wages to pay to the Health Benefit Fund from Rowen Elevator’s

assets.

          37.   Defendant Ronnie Owens commingled assets of Rowen Elevator payable to the

Plaintiffs with the general assets of Rowen Elevator and used those assets for purposes other than

to pay the Plaintiffs.

          38.   Defendant Ronnie Owen exercised authority and control over the Benefit Fund

Plaintiffs’ plan assets and is a fiduciary as defined by Section 2(21) of ERISA, 29 U.S.C. §

1002(21).



                                                   9
        Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 10 of 11




       39.    The amounts due, unreported and unpaid by Defendant Rowen Elevator, are assets

of the Benefit Fund Plaintiffs as established in the Collective Bargaining Agreement and the

Benefit Funds’ Restated Trust Agreements.

       40.    The factual contentions in Paragraphs 10, 16, 21, 36 through 40 of this Complaint

are reasonable based upon belief.

       WHEREFORE, the Plaintiffs pray judgment on Counts I, II, III, IV, and V as follows:

   1. That the Court find the Defendant Rowen Elevator liable in the amount of contributions,

       interest, liquidated damages, attorney’s fees, costs, and any other amounts owed under the

       Collective Bargaining Agreement and Restated Trust Agreements to the Plaintiffs from

       August 2018 to date and through the date of judgment;

   2. That the Court find the Defendant Rowen Elevator liable in the amount of unremitted

       contributions deducted from employees’ wages, interest, liquidated damages, attorney’s

       fees, costs, and any other amounts owed under the Collective Bargaining Agreement and

       Restated Trust Agreements to the Plaintiffs from August 2018 to date and through the date

       of judgment;

   3. That the Defendant Rowen Elevator be directed to comply with its obligations to correctly

       report and contribute to the Plaintiffs in a timely manner in the future as alleged in Count

       IV;

   4. That the Court find the Defendant Ronnie Owens jointly and severally liable with

       Defendant Rowen Elevator for the amount of contributions, interest, liquidated damages,

       attorney’s fees, costs, and any other amounts owed under the Collective Bargaining



                                                10
       Case 2:19-cv-04298-GAM Document 1 Filed 09/18/19 Page 11 of 11




      Agreement and Restated Trust Agreements to the Plaintiffs from August 2018 to date and

      through the date of judgment;

   5. That the Court find the Defendants Ronnie Owen jointly and severally liable with

      Defendant Rowen Elevator liable in the amount of unremitted contributions deducted from

      employees’ wages, interest, lost earnings, liquidated damages, attorney’s fees, costs, and

      any other amounts owed under the Collective Bargaining Agreement and Restated Trust

      Agreements to the Plaintiffs from August 2018 to date and through the date of judgment;

   6. For all contributions and liquidated damages which become due or owing subsequent to the

      filing of this action, or which have yet to be reported, through the date of judgment, plus

      costs, interest and reasonable attorneys' fees, pursuant to 29 U.S.C. §1132(g) (2) (C) (ii),

      and the Restated Trust Agreements; and

   7. For such further relief as the Court may deem appropriate.

                                                    Respectfully submitted,

DATE: September 18, 2019                            s/ Andrew Kelser
                                                    Andrew Kelser, Bar No. 314865
                                                    O'DONOGHUE & O'DONOGHUE LLP
                                                    Constitution Place, Suite 600
                                                    325 Chestnut Street
                                                    Philadelphia, PA 19106
                                                    Telephone (215) 629-4970
                                                    Facsimile (215) 629-4996




                                               11
